Citation Nr: 1125672	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  07-32 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel





INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

These matters came to the Board of Veterans' Appeals (Board) initially on appeal of a May 2006 rating decision in which the RO denied both of the Veteran's claims.

In August 2010, the Board remanded to the case for additional development.  Development having be completed, the case now is before the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss was first diagnosed more than 35 years following his separation from service, and the most probative evidence of record weighs against a finding that the Veteran's current right ear hearing loss is related to service.

2.  The Veteran's tinnitus was first manifest more than 30 years following his separation from service, and the most probative medical evidence of record weighs against a finding that the Veteran's tinnitus is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2010).  

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. § 1110, 5103, 5103A, 5701 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008).

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

A January 2006 pre-rating letter described the evidence necessary to substantiate the claims for service connection and met all of the requirements noted above, including informing the Veteran that it was ultimately his responsibility to see to it that any records pertinent to his claims are received by VA and/or to send any evidence in his possession that pertains to his claims, consistent with the holding in Pelegrini.  In the March 2006 pre-rating letter, the RO provided the notice required by Dingess.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters decided on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, VA treatment records, and the report of VA examination conducted in May 2006 and an August 2010 addendum opinion.  These reports, along with the other evidence of record, are fully adequate for the purposes of adjudicating the Veteran's service-connection claims on the merits.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran indicated that he had had a hearing test at work, he failed to provide the requisite authorization for release of such records.  Even though the Veteran is receiving disability from the Social Security Administration (SSA), SSA records need not be obtained as his SSA disability determination was based on the following disabilities-hypertension, peptic ulcer disease, and degenerative arthritis.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed.Cir.2010) ("The language of the statute is explicit: not all medical records or all SSA disability records must be sought-only those that are relevant to the veteran's claim.").  Also of record and considered in connection with the appeal are various written statements provided by the Veteran or by his representative, on his behalf.  In compliance with the Board's August 2010 remand instructions, additional VA treatment records were associated with the record and a claim file review and addendum etiological opinion with regard to the Veteran's right ear hearing loss and tinnitus was provided by the May 2006 VA examiner.  Given the foregoing, the Board finds that VA has substantially complied with the Board's previous remand with regard to the claim decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In summary, the duties imposed by the VCAA have been considered and satisfied in connection with the matters decided on appeal.

II. Service Connection

Service connection will be granted if it is shown that a veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 303(d).

Certain chronic diseases, such as sensorineural hearing loss, which are manifested to a compensable degree within one year of discharge from active duty, shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran and his representative assert in written statements that his current right ear hearing loss and tinnitus were caused by noise exposure associated with his MOS as a helicopter repairman for which he wore hearing protection during service.  Since he had no foreign service, he denied any injuries due combat.

A. Hearing Loss

The Board notes that the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

For VA purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, in-service noise exposure need not be the only source of acoustic trauma; it must only be a contributing source.  The absence of in-service evidence of hearing loss during the Veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. at 159.

After a full review of the record, including the medical evidence, testimony and statements made by the Veteran and others on his behalf, the Board finds that service connection for right ear hearing loss is not warranted.

Service treatment records do not show that the Veteran was found to have hearing impairment meeting the requirements of 38 C.F.R. § 3.385 in either ear.  Audiological testing at pre-induction in November 1968 and at separation in December 1970 revealed normal hearing sensitivity bilaterally.  In fact, the Veteran's audiograms showed that his hearing had improved during military service.  During both examinations, he did not complain of ear problems, and clinical findings were normal for the ears.

On the Veteran's November 1968 induction audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
-5
--
5
LEFT
5
-5
0
--
15


On his December 1970 separation audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
5
5

A May 2006 VA audiological examiner's review of VA medical records reflected that in August 1995, the Veteran complained of decreased hearing bilaterally.  In November 2004, the Veteran complained of ringing in the ears and difficulty hearing, with a recommendation of refer to audiology.  During a VA audiological consult in June 2005, the Veteran reported a sudden decrease in hearing for the left ear approximately one month ago ("it felt like a bug in the ear with buzzing"), adding that the buzzing tinnitus had subsided to only periodic occurrences.  He denied a history of balance problems or other ear symptoms.  Tympanometry revealed normal word resting pressure and normal static compliance in both ears.  A July 2005 VA primary care physician's note reflects complaints of ringing and pain in the Veteran's left ear.  At a VA ENT follow-up consult in August 2005, the Veteran reported that his hearing problem had started one year earlier, reiterating that it felt like a bug in his ear.  He indicated that he had placed a Bobby pin in his ear to remove the bug two months earlier.  At the time of this ENT visit, the Veteran denied tinnitus.  During another VA ENT consult in December 2005, the Veteran denied recent active ear pathology.  Hearing sensitivity monitoring showed thresholds, for the right ear, were within normal limits.  Pure tone test results revealed no significant change in hearing sensitivity when compared to previous results.  

At the May 2006 VA examination, the Veteran complained that he did not hear too good out of his left ear; that sometimes there is a ringing in it which started about 10 years ago, but did not bother him then.   He attributed his hearing problem to old noise exposure while working on helicopters in service, although he reportedly wore hearing protection during that time.  After service he reportedly continued working for another 25 years as a mechanic and reportedly wore hearing protection then too.  Recreational noise exposure included motorcycle riding and woodworking, both generally without wearing hearing protection, except sometimes he wore protection while woodworking.  The Veteran reported that he has periodic tinnitus in his left ear, which he first noticed about four years ago.  At that time, he had a hearing test at work, and they told him that he had a low deafness in that ear.  Currently, he noticed tinnitus at night when in bed which sometimes kept him awake.  His tinnitus could not be tested as it was not present during the evaluation.  On audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
30
40
LEFT
25
30
40
45
60

Speech recognition was 88 percent in the right ear and 84 in the left ear.  The Veteran's initial test results were not in good agreement with his admitted speech reception thresholds.  He was tested again using narrow bands of noise as the stimulus and those test results were in better agreement with his speech reception thresholds.  The test results suggested borderline normal sensitivity for the right ear, with a possible mild sensorineural loss at 4000 Hertz.  Word recognition was fair to good at a slightly loud presentation level.  Since there was no claims file to review, the examiner's impression was that the Veteran is an unreliable historian, noting that his stated complaints regarding the hearing in his left ear had changed at each visit as to whether it began suddenly or gradually-1 month ago, 1 year ago, or 10 years ago-and whether he attributes it to helicopter noise in service or to sticking a Bobby pin in his ear to extract a bug.  The test results for the right ear were much worse than those obtained a year ago.  In 2005 audiological testing showed mild loss in the low frequencies with normal hearing from the mid to high frequencies in the right ear.  This configuration of hearing loss was not consistent with the typical hearing loss associated with loud noise exposure.  The May 2006 VA audiological examiner also noted that the Veteran is prescribed a diuretic for treatment of his high blood pressure which is known to aggravate tinnitus.  Similarly, the Veteran was also taking large quantities of prescription painkillers, also known to be ototoxic.  Observed fluctuations in hearing test results may be influenced by the Veteran's blood levels of these drugs at the time of testing.  In conclusion, the examiner noted that the Veteran's description of his hearing loss and his estimation of the time of onset has varied widely, but his earliest reported time of onset of hearing loss was about 10 years ago.  He was discharged from service 35 years ago.  Based on the remote onset, and the fact that the configuration of hearing loss in either ear does not resemble noise-induced hearing loss, the examiner opined that the Veteran's hearing loss is less than 50 percent likely to be attributable to loud noise exposure in service.  With regard to tinnitus, the examiner noted that the Veteran's account of exactly when the tinnitus began has varied widely.  At a July 2005 primary care follow-up, he stated that the tinnitus in his left ear had become much worse since Thursday; when he was seen by an ENT specialist in August 2005, he denied tinnitus at all.  Based on the wide variety of description, it appears that the Veteran's tinnitus was being influenced by lifestyle factors, such as the above-mentioned medications known to cause tinnitus and his diagnosis of hypertension.  At the time of this evaluation, the Veteran reported that the tinnitus began 4 years ago, which would be very remote from the time of his discharge from service which was 35 years ago.  Therefore, the examiner opined that the Veteran's tinnitus is less than 50 percent likely to be attributable to military service.  

During an April 2010 VA audiological consult, the Veteran reported a gradual decrease in hearing sensitivity, indicating that he periodically heard his heart beating in his ears.  He denied other ear conditions or symptoms.  Thresholds for the right ear indicated a mild to moderately severe sensorineural hearing loss and showed significant decrease in hearing sensitivity when compared to previous findings.  Word recognition ability remained very good for both ears.  Tympanometry showed normal middle ear functions for both ears.  

In August 2011, the May 2006 VA examiner reviewed the claims file and provided an addendum.  The claims file revealed that the Veteran qualified on the rifle and that he was an aircraft mechanic and did not serve overseas.  His induction examination showed normal hearing sensitivity, while his separation examination revealed excellent hearing sensitivity.  In November 2004, the Veteran filed a claim for hearing loss and noted that his disability began in 2002.  The examiner reiterated the history of VA treatment and the audiological test results described in the May 2006 examination report.  She conceded loud noise exposure as an aircraft mechanic in service; however, the Veteran did report wearing hearing protection during that time and there was no evidence whatsoever of hearing loss on his discharge audiogram.  Additional records showed that the Veteran continued to work around loud noise after service.  The earliest documented complaint of hearing loss is in 1995 (24 years after service discharge).  Based on the excellent sensitivity in both ears on his 1970 discharge audiogram, the fact that the Veteran continued to work around loud noise after service, and based on the earliest documented complaints of hearing loss was 24 years after his discharge, the examiner stated that it appears much less than 50 percent likely that hearing loss could be attributed to military duty.  With regard to tinnitus, the Veteran's service treatment records are silent for this condition.  The earliest documented complaint of tinnitus is in 2004.  His description of tinnitus has varied widely; however, the Veteran's description of his heart bearing in his ears is consistent with his diagnosis of hypertension.  Based on the excellent hearing sensitivity noted on his discharge audiogram in 1971, and based on the fact that his earliest documented complaint of tinnitus is 33 years after his discharge from service, it appears less than 50 percent likely that the Veteran's tinnitus could be attributed to military duty.

The post-service audiometric findings show the Veteran has right ear hearing loss as defined by VA.  See 38 C.F.R. § 3.385.  Thus, the Board finds, based on the May 2006 VA examination results, that the Veteran has a current diagnosis of right ear hearing loss within VA standards, thus meeting the first element necessary to establish service connection.  With respect to the existence of an in-service incurrence of a disease or injury, the Board notes the service treatment records show improvement in hearing acuity during service and nothing that reaches the level of hearing loss for VA purposes.  The VA examiner conceded that the Veteran had in-service noise exposure.

With respect to a medical nexus between the current diagnosis and the in-service occurrence, the Board finds that a medical nexus does not exist.  The Veteran claims that his right ear hearing loss is caused by noise he was exposed to during his military service.  While both the Veteran is competent to describe a sense of decreased hearing, he is not competent to provide testimony regarding the etiology of his hearing loss according to VA standards.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lay evidence is competent when a layperson is competent to identify a medical condition, when a layperson is reporting a contemporaneous medical diagnosis, or when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  See also Jandreau, 492 F.3d at n. 4 (a layperson may be competent to identify a condition where the condition is simple, like a broken leg, but not if the condition is, for example, a type of cancer).  The etiology of a hearing loss disability is not a simple identification that a layperson is competent to make.  Therefore, the Veteran is not competent to provide an opinion on the etiology of his right ear hearing loss disability.  

The Board has reviewed the findings from the May 2006 examination and the August 2010 addendum.  The May 2006 examination was conducted following a review of pertinent medical records and the August 2010 addendum was written after a review of the claims file and a full audiological history as provided by the Veteran.  The May 2006 examination of the Veteran appears to be both thorough and complete and the opinions reached after review of the claims file in 2010 appear well supported by the medical evidence.  There are similar rationales for the VA examiner's opinions and the Board notes that the examiner referred to evidence in the record in formulating her opinions.  In addition, there is no indication of prejudice on the part of the examiner from a review of the record before the Board and there is no competent medical evidence rebutting the VA examiner's findings.  

Although the Board finds the Veteran competent to describe his lay observations of diminished hearing in the right ear, a right ear hearing loss disability as defined by VA was not demonstrated by the evidence of record until May 2006.  In fact, the December 1970 separation examination yielded excellent audiometric results for both ears, right better than the left.  Thus, the medical records do not evidence that the Veteran had a right ear hearing loss disability within VA standards at any point from service separation until May 2006.  This is more 35 years after the Veteran was discharged from service.  The Court has indicated that the absence of medical records supporting a diagnosis or treatment for many years after service may be probative evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Moreover, the earliest that the Veteran claimed that he noticed hearing impairment was in 1995, 24 years after discharge from service.  In other words, the Veteran's statements describing complaints of diminished hearing in the right ear, since service do not approach the probative weight and credibility of the medical evidence contained in the separation examination report contemporaneous to that time nor do they demonstrate chronicity since service discharge.  As noted at the time of separation, the Veteran's left ear, not his right ear, was worse.

Therefore, given the totality of the evidence, the Board ascribes greater weight to the May 2006 VA examiner's opinion and August 2010 addendum, the asymmetry of the Veteran's hearing loss, and the 35-year gap between the Veteran's discharge from service and definitive medical evidence showing right ear hearing loss for VA purposes than to the Veteran's contentions and submitted lay statements.  For the Board to conclude that the Veteran's right ear hearing loss had its origin during military service in these circumstances would be speculation, and the law provides that service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1992).  

Although there are many post-service medical records confirming he has been diagnosed with right ear hearing loss, they all are dated many years after his discharge, in the absence of any records within the presumptive one-year period or of any physician linking the Veteran's right ear hearing loss to service, the claim must be denied.


B. Tinnitus

Considering the claim for service connection for tinnitus in light of the record and the governing legal authority, the Board finds that the preponderance of the evidence is against service connection.

In Charles v. Principi, 16 Vet. App. 370 (2002), the Court determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  As a result, the Veteran was examined and an opinion was sought on the etiology of his tinnitus.

The Veteran's service treatment records show no complaints, or diagnoses, of tinnitus.  Tinnitus is first mentioned in VA treatment records dated in November 2004, more than 33 years after his discharge from service.  As shown above and as noted by the May 2006 VA examiner, the Veteran has given a widely varied account of the onset of this tinnitus and a description of it.  Moreover, the May 2006 VA examiner opined, after a review of the claims file in August 2010 and an earlier examination of the Veteran, that his tinnitus was not due to service, as he reported, during VA treatment and VA examinations, that it first began in 2004, more than 30 years after his discharge from service. 

The Board acknowledges the Veteran's statements, that his current tinnitus is related to in-service noise exposure.  But since there is no evidence that the Veteran ever experienced tinnitus during service, or for many years after discharge from service, and since the preponderance of the medical evidence of record reflects that the Veteran's tinnitus first manifested itself by his own admission in 2004, the Board concludes that the preponderance of the evidence is against the Veteran's claim and that service connection for tinnitus is not warranted.  This particularly so here, where it appears that the Veteran's tinnitus may be the result of medications and/or his hypertension.  The only time the Veteran asserted that his tinnitus began in service was in statements in support of his claim; otherwise, he has claimed that it did not start until 2004.  The Board finds that his statements given during treatment evaluations and VA examination, as they are contemporaneous reports are more credible than the statements submitted in support of his claim.  The Board points out that passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against his claim for service connection.  See Maxson, 230 F.3d at 1333.  Thus, the preponderance of the evidence does not support the claim for service connection for tinnitus.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


